             Case 2:17-cv-01297-MJP Document 617 Filed 09/29/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                         CASE NO. C17-1297 MJP

11                                Plaintiffs,              ORDER RE: SEPTEMBER 29, 2020
                                                           STATUS CONFERENCE;
12                 v.
                                                           OUTLINING PRODUCTION
13          DONALD J TRUMP, et al.,                        SCHEDULE

14                                Defendants.

15

16          THIS MATTER comes before the Court upon the Court’s July 15, 2020 Order (Dkt. No.

17   545), Order Denying the Motion to Stay the Court’s July 15, 2020 Order (Dkt. No. 566), the

18   Parties’ Joint Status Report (Dkt. No. 615), and the Court’s September 29, 2020 Status

19   Conference (Dkt. No. 616). Having reviewed the Joint Status Report and having heard from the

20   Parties, the Court GRANTS Defendants’ request for an extension of time to respond to the

21   Court’s July 15, 2020 Order and Order Denying the Motion to Stay the July 15, 2020 Order,

22   which required the Government to produce all documents withheld solely on the basis of the

23   Deliberative Process Privilege (“DPP”) outside the timeframes of July 13, 2015 through June 30,

24


     ORDER RE: SEPTEMBER 29, 2020 STATUS CONFERENCE; - 1
              Case 2:17-cv-01297-MJP Document 617 Filed 09/29/20 Page 2 of 3




 1   2016 and September 14, 2017 through January 11, 2018 by August 28, 2020 or to submit those

 2   documents to the Court for in camera review by the same date. The Court therefore adopts

 3   Defendants’ proposed timeline for producing these documents (Dkt. No. 615 at 6), with one

 4   modification described below:

 5       •   By October 7, produce to Plaintiffs all documents from the time period July 26, 2017 to

 6           September 14, 2017 that Defendants will not be submitting for in camera review.

 7       •   By October 9, submit all remaining documents from the time period July 26, 2017 to

 8           September 14, 2017 for in camera review. During the September 29, 2020 Status

 9           Conference, the Parties agreed to this modification of the Government’s proposed

10           October 16, 2020 date.

11       •   By October 23, produce to Plaintiffs documents from the time period January 20, 2017

12           to July 25, 2017 that Defendants do not anticipate submitting for in camera review.

13       •   By October 30, submit all remaining documents from the time period January 20, 2017

14           to July 25, 2017 to the Court for in camera review.

15       •   By November 6, produce to Plaintiffs all remaining documents from the Court’s
16           presumptively non-predecisional timeframes withheld solely based on the DPP that
17           Defendants do not anticipate submitting for in camera review.
18       •   By November 13, submit all remaining withheld documents from these timeframes for
19           in camera review and produce to Plaintiffs any remaining documents from the Court’s
20           presumptively non-predecisional timeframes solely withheld for DPP.
21           Each of the Government’s submissions for in camera review must include: (1) a
22   declaration certifying that at least one of the Government attorneys who have entered an
23   appearance in this matter has personally reviewed each submitted document; (2) a privilege log
24


     OUTLINING PRODUCTION SCHEDULE - 2
              Case 2:17-cv-01297-MJP Document 617 Filed 09/29/20 Page 3 of 3




 1   that identifies the document, date, DoD number, and PrivWithhold number for each document

 2   submitted for in camera review. The privilege log must be filed on the docket, produced to

 3   Plaintiffs, and submitted to the Court as an Excel Spreadsheet; (3) courtesy copies of the

 4   documents submitted to the Court in labelled binders by the date the documents are due.

 5

 6          The clerk is ordered to provide copies of this order to all counsel.

 7          Dated September 29, 2020.



                                                          A
 8

 9
                                                          Marsha J. Pechman
10                                                        United States Senior District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     OUTLINING PRODUCTION SCHEDULE - 3
